ITEMID: 001-4618
LANGUAGEISOCODE: ENG
RESPONDENT: POL
BRANCH: ADMISSIBILITY
DATE: 1999
DOCNAME: M.P. v. POLAND
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Matti Pellonpää
TEXT: The applicant is a Polish national born in 1952. He is a milling machinist and is currently detained in Włodawa prison.
Between 1977 and 1991 the applicant served a prison sentence. In 1986 he informed the medical service of Strzelce Opolskie prison that he had pain in his testicles. The applicant submits that after his problems with the testicles had started in 1986, until his release on probation in 1991 he was treated only by a dermatologist and a surgeon while his condition had called for a treatment by an urologist.
In August 1992 the applicant underwent a surgery in the Ostrowiec Świętokrzyski Hospital. It resulted in the removal of his left testicle on which a cyst had been found.
On 4 April 1994 the applicant was detained after he had attempted to commit a murder.
On 15 April 1994 the applicant was examined by a physician but did not complain about any significant medical problems.
Between 14 July 1994 and 28 September 1994 the applicant was detained in the psychiatric ward of the Cracow Detention Centre Hospital where he underwent observation. During his stay in that facility the applicant was also examined by a surgeon who diagnosed an infection of the testicle. The surgeon prescribed antibiotics and decided that the applicant qualified for a surgery. However, the applicant informed the Director of the Cracow Detention Centre Hospital that he would agree to the surgery only after the surgeon who was to perform it confirmed in writing that it would not cause any damage to the testicle and that there would be no further metastasis of the cyst. That statement was considered by the prison health service as a refusal to undergo the surgery.
In the meantime, the applicant sent letters to the Governor of Załęże prison, the Director of the Cracow Detention Centre Hospital and the Opatów District Prosecutor, in which he requested that he be examined by an urologist and an oncologist. On 24 August 1994 the Opatów District Prosecutor informed the applicant that, according to the information he had received from the Cracow Detention Centre Hospital, the applicant’s condition did not call for an examination by an oncologist and that he would be offered surgery as soon as he agreed to it.
On 29 September 1994 the applicant was transferred from the Cracow Detention Centre Hospital to Rzeszów prison.
On 4 October 1994 the applicant was admitted to the urology clinic of the Rzeszów Regional Hospital. On 10 October 1994 he was examined by an urologist who recommended that the applicant undergo surgery. In a letter of 14 October 1994, the Deputy Director of the Cracow Detention Centre Hospital informed the Governor of Rzeszów prison that the applicant could undergo a surgical treatment in that facility after having agreed to it.
Between 15 and 22 November 1994 the applicant remained in the Cracow Detention Centre Hospital.
On 19 December 1994 the Penitentiary Judge replied to the applicant’s letter of 2 November 1994 in which he had claimed that his state of health had called for his release from the prison. The judge pointed out that after the applicant’s brother had raised a complaint in that regard, the Central Prison Board together with the Chief Medical Officer of the prison service had conducted an investigation which had showed that the complaint was ill-founded. Moreover, the applicant had not reported any significant problems during his first medical examination on 15 April 1994. The judge also considered that, after the applicant had complained about his state of health, he had received proper medical treatment. He further observed that the applicant himself had made surgery impossible since he had refused to undergo it without a written guarantee that it would be successful, a statement which could not be made by any health service.
On 28 December 1994 the applicant had an ultrasound scan of the testicle administered in the surgical ward of the Łódz Prison Hospital. It showed a presence of a cyst.
In a letter of 21 January 1995 the Penitentiary Judge informed the applicant that his requests for oncological treatment were unfounded as his medical record showed that his condition was not due to cancer.
On 20 June 1995 the applicant was examined by an urologist and agreed to the surgery. On 22 June 1995 the Director of the Rzeszów Prison Surgery issued a health certificate stating that the applicant’s testicle should be removed in the urological ward of the Łódz Prison Hospital.
On 4 September 1995 the Director of the Central Prison Board informed the applicant that his complaint about inadequate medical treatment in the Rzeszów Prison Surgery was ill-founded.
On 5 December 1995 the applicant was examined in the urological ward of the Łódz Prison Hospital.
On 29 January 1996 the applicant filed with the Rzeszów Regional Court an action against the State Treasury in which he claimed compensation for inadequate medical treatment provided by the prison health service. In particular, he claimed that his medical problems with his testicles had started in 1986 while he had been detained and had worked in unhealthy conditions. The applicant further contended that he had been treated by doctors with inappropriate specialisations and had been refused surgical treatment.
On 7 February 1996 the Regional Court exempted the applicant from the court fees. On an unspecified later date he was granted legal aid.
On 21 March 1996 an urological surgeon issued an expert opinion on the applicant’s state of health, as requested by the Regional Court. He stated that the applicant had received adequate medical treatment during his detention. The opinion referred to an ultrasound examination of the applicant’s testicle administered in April 1995 in the urological ward of the Rzeszów Regional Hospital and to an examination on 5 December 1995 in the urological ward of the Łódz Prison Hospital. It pointed out that those examinations had showed that the applicant’s testicle was in a good condition, which proved the adequacy of the pharmaceutical treatment received by the applicant.
On 14 April 1996 the applicant submitted to the Regional Court written pleadings in which he challenged the conclusion of the expert opinion and requested that he be again examined by doctors. On an unspecified date the court ordered that the applicant be re- examined by another court-appointed expert. The examination took place on 26 June 1996 in the urological ward of the Rzeszów Regional Hospital. It consisted of two physical examinations of the applicant’s testicle and prostate gland and an ultrasound of the testicle. The expert opinion issued on the basis of those examinations concluded that the applicant had received proper medical treatment during his detention and that his condition did not call for either surgical or further pharmaceutical treatment. On 17 May 1996, the Penitentiary Judge informed the applicant that he considered his complaint about inadequate medical care, which the applicant had lodged during an interview with the judge held on 30 April 1996, to be ill-founded. On 15 July 1996 the Rzeszów Regional Court dismissed the applicant’s action, considering that the evidence before it had proved the applicant’s claim to be unfounded. On 14 November 1996 the Rzeszów Court of Appeal dismissed the applicant’s appeal against the judgment of the Regional Court.
On 19 March 1997 the Penitentiary Judge informed the applicant that he would not grant his request to be examined by a medical panel since the medical opinion issued on 17 March 1997 by the Rzeszów Prison Surgery had stated that the applicant could be treated in that facility.
Since 1 April 1997 the applicant has complained about his state of health to numerous institutions including, inter alia, the President of Poland, the Ombudsman, a member of parliament and the prison administration.
